United States Court of Appeals,

                           Fifth Circuit.

                            No. 95-60273.

           NATIONAL LABOR RELATIONS BOARD, Petitioner,

                                 v.

                   CJC Holdings, Inc., Respondent.

                           Oct. 16, 1996.

On Application for Enforcement of an Order of the National Labor
Relations Board.

Before REYNALDO G. GARZA, DEMOSS and PARKER, Circuit Judges.

     PER CURIAM:

     The National Labor Relations Board ("NLRB" or "the Board")

filed an Application for Enforcement of its December 16, 1994 order

requiring Petitioner, CJC Holdings, Inc. ("CJC") to provide the

Union a seniority list and to bargain with the Union in good faith

pursuant to the terms of the collective bargaining contract.     CJC

contends that the NLRB's order is not supported by either the law

or the evidence in the record as a whole and asks this Court to

deny enforcement.    After reviewing the record and the applicable

law, we conclude that the petition for enforcement should be

granted.

                              I. FACTS

     CJC manufactures jewelry in Austin, Texas.      The company has

recognized Local 1751, United Brotherhood of Carpenters and Joiners

of America, AFL-CIO (the "Union").          The most recent contract


                                  1
between CJC and the Union was a five-year contract running from

June 7, 1989 to June 6, 1994.

     The contract permitted the Union to request a seniority list

from the company every three months to find out about new employees

and to update its records.       By letter dated March 5, 1992, the

union president requested from the company a seniority list of all

employees, including their addresses, dates of hire, pay rates, and

social security numbers.      One reason for the Union's request for

employees' addresses was that over 60 copies of its February 1992

newsletter   had   been   returned    by   the   post   office   because   of

incorrect addresses.      The company refused to provide employee's

addresses, stating only that it was not obligated to do so.

     The contract also provided for a renegotiation of wages for

the final two years of the contract:

          The wage rates to be paid from the first work day of the
     first pay period in June 1992 to June 6, 1994 ... are subject
     to negotiation if either party gives written notice ... at
     least sixty (60) days prior to the third anniversary (June 7,
     1992), of the effective date of the Agreement.         If no
     agreement is made, or if impasse occurs, all terms of this
     Agreement shall remain unchanged.

On April 1, 1992, the Union business representative gave notice

that the Union wished to exercise its option to reopen negotiation

of wages under this provision.       The company agreed to meet for this

purpose, and the parties did so on June 1, 1992.

     On June 11, 1992, CJC refused to negotiate further, claiming

that the contract provision on mid-term wage negotiations required

agreement on or before June 7, 1992 to avoid continuation of the

                                      2
existing wage rates.

                 II. PROCEEDINGS AND DISPOSITION BELOW

     In April and July 1992, the Union filed charges regarding the

disputes discussed above. The Regional Director of the NLRB issued

a consolidated complaint, and the matter was tried before an

administrative law judge ("ALJ") of the NLRB.             On September 23,

1993, the ALJ ruled that CJC had unlawfully refused to comply with

the Union's March 1992 request for employees' addresses, and

unlawfully refused to bargain with the Union regarding wages after

June 7, 1992.       The ALJ ordered CJC to provide the Union the

seniority list requested, to bargain in good faith concerning the

midterm wage increase and to post a notice to the employees

concerning the ALJ's rulings.

     On December 16, 1994, the Board affirmed the ALJ's decision

and adopted the ALJ's proposed order.          CJC did not seek review, and

claims to have complied with the Board's order.            On May 8, 1995,

the Board filed its Application for Enforcement with this Court.

In   response,    CJC   challenged       the    Board's   application   for

enforcement, as well as the basis for the Board's decision.

                             III. ANALYSIS

1. Has the Order become moot?

      CJC contends that the passage of time and its compliance with

the Board's Order have rendered the Order pointless and obsolete.

Therefore, CJC contends, enforcement of the order cannot be said to

effectuate the policies of the National Labor Relations Act, and

                                     3
the application for enforcement should be denied.        This contention

is meritless.

     In N.L.R.B. v. Mexia Textile Mills, Inc., 339 U.S. 563, 567-

68, 70 S. Ct. 826, 828-29, 94 L. Ed. 1067 (1950), the Supreme Court

observed:

          We think it plain from the cases that the employer's
     compliance with an order of the Board does not render the
     cause moot, depriving the Board of its opportunity to secure
     enforcement from an appropriate court....      A Board order
     imposes a continuing obligation; and the Board is entitled to
     have the resumption of the unfair labor practice barred by an
     enforcement decree.

The Court reaffirmed this view in N.L.R.B. v. Raytheon Co., 398
U.S. 25, 90 S. Ct. 1547, 26 L. Ed. 2d 21 (1970).            Following Mexia

Textile, this Court has observed that "The Board has discretion in

asking the courts to enforce its orders.         It is not compelled by

statute to seek enforcement.     Within a reasonable discretion, the

Board is entitled to judicial enforcement of its orders even in

cases where the offending parties have already complied with the

orders."    N.L.R.B. v. The Great Atlantic & Pacific Tea Company,

Inc., 407 F.2d 387, 388 (5th Cir.1969).

     Although   in   Raytheon,   the   Supreme   Court   noted   that   an

enforcement proceeding could become moot if a party establishes

that there is no reasonable expectation that the wrong will be

repeated, the Court rejected application of that exception to the

general rule, stating:

     [T]his is not such a case. Nothing in the record here shows
     that the specific acts complained of have not been repeated or

                                   4
     gives any assurance that they will not be repeated in the
     future.
398 U.S. at 27-28, 90 S.Ct. at 1549.

     In the present case, there is no evidence that the unfair

labor practices complained of will not be repeated in the future.

Indeed, although CJC contends that it has complied with the Board's

order, a subsequent NLRB decision indicates that CJC's relationship

with the Union continues to be tainted by bad faith.       CJC Holdings,

Inc. and United Brotherhood of Carpenters & Joiners of America,

Local 1751, Case 16-CA-16778-2 (Aug.1995), modified and aff'd, 320

NLRB No. 122, 1996 WL 142553 (1996).          In addition, the Board's

review period in this case was a reasonable 14 months.           Although

CJC asserts   that   enforcement   of   the   Board's   order   would   not

effectuate any policies of the Act, it falls short of demonstrating

this contention.

2. Duty to provide employee addresses.

     CJC contends that its refusal to provide the Union with a list

of employees' addresses could not violate the NLRA because the

Union did not need the addresses for a purpose relevant to the

Union's proper performance of its duties.

      Under the section 8(a)(5) duty to bargain, an employer has a

duty "to provide information that is needed by the bargaining

representative for the proper performance of its duties." N.L.R.B.

v. Leonard B. Hebert, Jr. & Co., Inc., 696 F.2d 1120, 1124 (5th

Cir.1983) (quoting N.L.R.B. v. Acme Industrial Co., 385 U.S. 432,

                                   5
435-36, 87 S. Ct. 565, 568, 17 L. Ed. 2d 495 (1967)).          "An employer's

refusal to furnish information relevant to a union's negotiation or

administration of a collective bargaining agreement may constitute

a breach of the employer's duty to bargain in good faith...."           Id.

This Court elaborated:

     the key inquiry is whether the information sought by the Union
     is relevant to its duties. The Supreme Court has adopted a
     liberal, discovery-type standard by which relevancy of
     requested information is to be judged. Information intrinsic
     to the employer-union relationship, such as that pertaining to
     wages   and   other   financial    benefits,   is   considered
     presumptively relevant, with the employer having the burden of
     showing irrelevance.       Where, however, a union seeks
     information not ordinarily pertinent to its performance as
     bargaining representative, but alleged to have become relevant
     due to particular circumstances, no presumption exists and the
     union has the initial burden of establishing relevancy before
     the employer must comply.

Id. (internal citations omitted).

     The   Fifth   Circuit   has   not   expressly   held   that   employee

addresses are presumptively relevant.       However, the Second Circuit

has observed that this kind of information

     has an even more fundamental relevance than that considered
     presumptively relevant....    [D]ata without which a union
     cannot even communicate with employees whom it represents is,
     by its very nature, fundamental to the entire expanse of a
     union's relationship with the employees. In this instance it
     is urgent so that the exclusive bargaining representative of
     the employees may perform its broad range of statutory duties
     in a truly representative fashion and in harmony with the
     employees' desires and interests. Because this information is
     therefore so basically related to the proper performance of
     the union's statutory duties, we believe any special showing
     of specific relevance would be superfluous.

Prudential Ins. Co. of America v. N.L.R.B., 412 F.2d 77, 84 (2d

Cir.1969).

                                     6
       CJC   concedes     that     employee     addresses    are     presumptively

relevant, but argues that they should be allowed to rebut the

presumption with evidence that the Union failed to give any reason

for seeking employee addresses, and that the Union was able to

communicate    with     employees     through    meetings,      bulletin       boards,

distribution of flyers, and through its steward system.                           This

argument fails as the record indicates that the Union needed the

employee addresses to update its newsletter mailing list.

        CJC also argues that the NLRB denied its due process rights

by refusing to consider evidence that the Union's request was for

the purpose of soliciting employees to join a legal action under

the Fair Labor Standards Act.             The ALJ and the Board refused to

consider this evidence because they considered it irrelevant.                       In

his decision, the ALJ opined that the Union's desire to communicate

with employees regarding possible problems with a Department of

Labor-approved      settlement       of   F.L.S.A.     claims      was       completely

appropriate and did not demonstrate bad faith as CJC contends.                     CJC

does   not   cite   any    authority      that    would     support      a    contrary

conclusion.    In a similar context, this Court has held that "[t]he

fact that the information might be helpful to the Union in an

organizational campaign does not render it irrelevant for the

purposes requested        or     otherwise    excuse   its   nonproduction...."

Leonard B. Hebert, 696 F.2d at 1126.             The possibility that a union

may use relevant information for a purpose the employer finds



                                          7
objectionable is no justification for withholding it.

3. Mid-term wage negotiation.

     CJC contends that the Board's interpretation of the mid-term

wage negotiation clause was in error, and that CJC was not required

to negotiate regarding wages after June 7, 1992.            Therefore, CJC

argues, its refusal to negotiate after that date could not be an

unfair   labor   practice.     No    reasonable   interpretation    of   the

mid-term wage negotiation clause supports this contention.

      As the ALJ noted, the contract allowed for the negotiation of

new wage rates for the last two years of the contract, if either

party gave written notice at least 60 days prior to June 7, 1992.

     That language only sets a deadline by which the notice must be
     given. It simply allows the parties adequate notice for the
     purpose of beginning midterm negotiations.         The second
     sentence, referring to what will happen in the event no
     agreement is reached, does not say that the agreement must be
     finalized by June 7. It only says that if an agreement is not
     reached or an impasse results, the wages will remain as they
     stood on that anniversary. Nothing prevents the parties from
     bargaining after June 7 and nothing prohibits the parties from
     reaching agreement on new wage rates....

The ALJ was correct, and CJC does not explain how this clause could

be read to support its contention.

     On appeal, CJC attempts to recharacterize its actions as

merely standing firm on its initial proposal.        However, it is clear

that CJC did not declare an impasse.          It is also clear that CJC

relied on its erroneous interpretation of the contract provision in

refusing to meet with the Union again after June 7.

     CJC   complains    that        the   ALJ's   refusal    to    consider


                                      8
extra-contractual evidence regarding the meaning of the contract

language was a violation of its due process rights.          The ALJ gave

CJC the opportunity to demonstrate an ambiguity in the meaning of

the language.     Correctly finding that there was no ambiguity,

patent or latent, the ALJ prohibited CJC from offering evidence to

alter or vary the terms of the integrated written contract term.

                             IV. CONCLUSION

     For   the   foregoing   reasons   we   grant   the   application   for

enforcement of the Board's order.

     ENFORCED.




                                   9